Fritz, J.
{dissenting). The ultimate result of the construction given by the majority of the court to the provisions in sub. (1) of sec. 6.32, Stats., is to qualify the Republican party as the party receiving the next largest vote in the district in question to that of the Democratic party, which cast 805 votes for its presidential electors, although the Republican party’s presidential electors and candidate for governor received, respectively, but 85 and 88 votes, as compared to 503 votes cast for the Progressive party’s candidate for governor. That result is obviously so absurd that there is applicable the rule that—
“A statute should not be construed so as to work an absurd result, and when it may be so construed ambiguity results, and justifies the invoking of principles of statutory construction to avert such a result.” Carchidi v. State, 187 Wis. 438, 443, 204 N. W. 473, 475.
To that end due regard should be given to the established principles that—
“A dominant rule in the construction of statutes is to discover and give effect to the legislative purpose.” (Wiscon*658sin Truck Owners Asso. v. Public Service Comm. 207 Wis. 664, 678, 242 N. W. 668); that—
“The statute is to be examined first to discover the legislative purpose, and when that purpose is discovered it is to be so construed as to effect the evident purpose of the legislature if the language admits of that construction.” (Beckman v. Bemis-Hooper-Hays Co. 212 Wis. 565, 571, 250 N. W. 420; State ex rel. Mattek v. Nimtz, 204 Wis. 311, 314, 236 N. W. 125); and that—
“A statute should be construed to give effect to its ‘leading idea and the whole brought into harmony therewith if reasonably practicable.’ ” (McCarthy v. Steinkellner, 223 Wis. 605, 615, 270 N. W. 551, 271 N. W. 374.)
In view of those principles I cannot concur in the construction adopted by a majority of the court.
The evident purpose of the provisions in sec. 6.32 (1), Stats., that—
“each one of said officers [election clerks and inspectors] shall be a member of one of the two political parties which cast the largest vote in the district at the last preceding general election,”
“the party which cast the largest vote being entitled to two inspectors, one clerk and one ballot clerk,”
“and the party receiving the next largest vote being entitled to the remainder of said officers,”
is to insure, for obvious reasons, that the election officials be recruited from the two political parties which were the dominant parties in a district because they cast the largest vote at the last general election. There is certainly no intimation whatever that a party must have a presidential candidate in order to be eligible to qualify as “one of the ‘two political parties which cast the largest vote” at a general election in which there was a presidential vote. On the contrary, the plain and unqualified meaning and intention evidenced by those provisions is that parties having a candidate for governor may test their party strength with other parties; and *659the majority opinion recognizes that this occurs on alternate biennial general elections.
Bearing in mind that under those provisions the principal and controlling facts to be ascertained, — in order to determine which are the two parties whose members are eligible, for appointment as election officials, and which of those two is entitled to two inspectors, — are (1) which are the two parties that “cast the largest vote ... at the last preceding general election,” and (2) which one of those two “cast the largest vote,” and which received “the next largest vote,” we turn to the next sentence in the statute which directs that—
“The basis for such division shall be-the vote of each party for its presidential elector receiving the largest vote, or for its candidate for governor, at the last preceding general election.”
In the majority opinion the first clause in that sentence relating to “the vote of each party for its presidential elector” is apparently considered the sole and controlling expression as to the legislative intent and purpose in respect to the application of the statute to the party vote in the years of a presidential election; and therefore the alternative provision, “or for its candidate for governor, at the last preceding general election,” which is in the concluding clause in that sentence, is regarded in that opinion as inapplicable to the vote cast at such an election for a party’s candidate for governor, even though that vote was the largest, or the second largest vote cast for any such candidate or any presidential elector. In my opinion there- is nothing in the statute because of which the application of the alternative clause last quoted is limited to solely elections in years in which there is no.presidential election, or because of which that alternative clause is not applicable at all general elections. The sentence construction is in the form of an ordinary alternative, and it is plain that the statute contemplates that whichever one of the *660largest votes of any party, — whether for its presidential electors or for its candidate for governor, — is applicable in the situation is to be selected as the measure of that party’s strength in a particular year. If there is no presidential candidate, then, obviously, the parties will measure their strength against each other by their votes for their cándidate for governor. During a presidential year a party having a presidential candidate may have counted its vote for presidential electors or its vote for governor, whichever is higher, and a party having no presidential candidate is entitled to have its vote for governor used as the basis for judging its political strength at that particular election. There is no occasion for discarding either of the statutory tests, nor any reason for ascribing to them any more than the subordinate function of demonstrating in the alternative the relative political strength of parties.
Neither has there been any practical construction of any moment bearing on the interpretation of sec. 6.32 (1), Stats. The Progressive party is of relatively recent origin as a political party within the contemplation and scope of the statutes. Until the general election in 1936 there could have been no substantial problem of practical construction of sec. 6.32 (1), Stats., in the respect under consideration herein, because up to that time the political parties which would be dominant on any theory were represented by presidential candidates. The fact that the votes cast for the Progressive party’s candidate for governor in 1936 constituted it “one of the two political parties which cast the largest vote in the district” within the meaning of that provision in sec. 6.32 (1), Stats., created a new state of affairs which probably had not been taken into consideration theretofore in either the enactment, or the application or construction of that statute. In that respect the innovation in the factual situation is similar to that which was involved in State ex rel. Ekern v. Dammann, 215 Wis. 394, 254 N. W. 759, in *661which we held that the fact that ambiguities arose because of unforeseen conditions which rendered complete compliance with secs. 5.05 (6) and 5.17 (1), Stats., impossible in all respects did not defeat the right of a new party and its candidates to have a place upon the general ballot. No similar restraint in the meaning or letter of any provision of sec. 6.32 (1), Stats., is necessary, however, to render applicable to a new party, — or any party, — the alternative tests designated therein as the basis for the division of the election officials between “the party which cast the largest vote,” and “the party receiving the next largest vote;” and thus bring all provisions as to that basis into complete harmony with the leading and dominant idea of .the statute that those officials shall be recruited from “the two political parties which cast the largest vote ... at the last preceding general election.”
I am authorized to state that Mr. Justice Wickhem concurs in this dissent.
A motion for a rehearing was denied, with $25 costs, on May 17, 1938.